DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 52-71 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 52, 59 and 66 (see Remarks pages 10-11 filed on 06/11/2021) have been considered and are persuasive.
Regarding independent claim 52, the closest prior art, Klappert et al (US 2016/0345062) discloses three-dimensional geometry is received, and sliced into layers. A first anisotropic fill tool path for controlling a three dimensional printer to deposit a substantially anisotropic fill material is generated defining at least part of an interior of a first layer. A second anisotropic fill tool path for controlling a three dimensional printer to deposit the substantially anisotropic fill material defines at least part of an interior of a second layer. A generated isotropic fill material tool path defines at least part of a perimeter and at least part of an interior of a third layer intervening between the first and second layers, (Para 0077-0322). However, Klappert et al does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identifying, using the processing circuitry, the media asset as matching the preference of the second user, presenting the media asset to the first user on the first output device and to the second user on the second output device, and adjusting an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
Further, the next closest prior art Seibold et al (US 2014/0007154) discloses present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing); and a non-transitory computer-readable medium facilitating the same. For example, a controller that regulates a deformation of at least a portion of the 3D object. The control may be in situ control. The control may be real-time control during the 3D printing process. For example, the control may be during a physical-attribute pulse. The present disclosure provides various methods, apparatuses, systems and software for estimating the fundamental length scale of a melt pool, and for various tools that increase the accuracy of the 3D printing, (Para 0156-0406). However, Seibold et al does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identifying, using the processing circuitry, the media asset as matching the preference of the second user, presenting the media asset to the first user on the first output device and to the second user on the second output device, and adjusting an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
Finally, the next closest prior art Patel (US 2017/0223088) discloses a plurality of users in a closed environment, such as an environment where users cannot access or have limited access to the Internet, to share media while retaining ownership rights to their media, and while ensuring that processing power of their devices is not unduly burdened by the sharing. For example, users may be able to establish a group, and may be able to transfer media amongst one another. The system described herein may recommend content using not only what is stored on the user's device, but also content stored on devices of other users of the established group. Access controls may be implemented to ensure that the media is returned to its rightful owner at the end of a viewing, and to ensure that a user's viewing plans are not interrupted by the desires of another user, (Para 0034-0138). However, Patel does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identifying, using the processing circuitry, the media asset as matching the preference of the second user, presenting the media asset to the first user on the first output device and to the second user on the second output device, and adjusting an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
 “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identifying, using the processing circuitry, the media asset as matching the preference of the second user, presenting the media asset to the first user on the first output device and to the second user on the second output device, and adjusting an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”

Regarding independent claim 59, the closest prior art, Klappert et al (US 2016/0345062) discloses three-dimensional geometry is received, and sliced into layers. A first anisotropic fill tool path for controlling a three dimensional printer to deposit a substantially anisotropic fill material is generated defining at least part of an interior of a first layer. A second anisotropic fill tool path for controlling a three dimensional printer to deposit the substantially anisotropic fill material defines at least part of an interior of a second layer. A generated isotropic fill material tool path defines at least part of a perimeter and at least part of an interior of a third layer intervening between the first and second layers, (Para 0077-0322). However, Klappert et al does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
Further, the next closest prior art Seibold et al (US 2014/0007154) discloses present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing); and a non-transitory computer-readable medium facilitating the same. For example, a controller that regulates a deformation of at least a portion of the 3D object. The control may be in situ control. The control may be real-time control during the 3D printing process. For example, the control may be during a physical-attribute pulse. The present disclosure provides various methods, apparatuses, systems and software for estimating the fundamental length scale of a melt pool, and for various tools that increase the accuracy of the 3D printing, (Para 0156-0406). However, Seibold et al does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
Finally, the next closest prior art Patel (US 2017/0223088) discloses a plurality of users in a closed environment, such as an environment where users cannot access or have limited access to the Internet, to share media while retaining ownership rights to their media, and while ensuring that processing power of their devices is not unduly burdened by the sharing. For example, users may be able to establish a group, and may be able to transfer media amongst one another. The system described herein may recommend content using not only what is stored on the user's device, but also content stored on devices of other users of the established group. Access controls may be implemented to ensure that the media is returned to its rightful owner at the end of a viewing, and to ensure that a user's viewing plans are not interrupted by the desires of another user, (Para 0034-0138). However, Patel does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
 “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”

Regarding independent claim 66, the closest prior art, Klappert et al (US 2016/0345062) discloses three-dimensional geometry is received, and sliced into layers. A first anisotropic fill tool path for controlling a three dimensional printer to deposit a substantially anisotropic fill material is generated defining at least part of an interior of a first layer. A second anisotropic fill tool path for controlling a three dimensional printer to deposit the substantially anisotropic fill material defines at least part of an interior of a second layer. A generated isotropic fill material tool path defines at least part of a perimeter and at least part of an interior of a third layer intervening between the first and second layers, (Para 0077-0322). However, Klappert et al does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
Further, the next closest prior art Seibold et al (US 2014/0007154) discloses present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing); and a non-transitory computer-readable medium facilitating the same. For example, a controller that regulates a deformation of at least a portion of the 3D object. The control may be in situ control. The control may be real-time control during the 3D printing process. For example, the control may be during a physical-attribute pulse. The present disclosure provides various methods, apparatuses, systems and software for estimating the fundamental length scale of a melt pool, and for various tools that increase the accuracy of the 3D printing, (Para 0156-0406). However, Seibold et al does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”
Finally, the next closest prior art Patel (US 2017/0223088) discloses a plurality of users in a closed environment, such as an environment where users cannot access or have limited access to the Internet, to share media while retaining ownership rights to their media, and while ensuring that processing power of their devices is not unduly burdened by the sharing. For example, users may be able to establish a group, and may be able to transfer media amongst one another. The system described herein may recommend content using not only what is stored on the user's device, but also content stored on devices of other users of the established group. Access controls may be implemented to ensure that the media is returned to its rightful owner at the end of a viewing, and to ensure that a user's viewing plans are not interrupted by the desires of another user, (Para 0034-0138). However, Patel does not disclose in the affirmative, “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.” 
 “in response to determining that more media assets have been previously presented that match the preference of the first user than those that match the preference of the second user: identify the media asset as matching the preference of the second user, present the media asset to the first user on the first output device and to the second user on the second output device, and adjust an output parameter of the first output device, when presenting the media asset, based on the preference of the first user and an output parameter of the second output device, when presenting the media asset, based on the preference of the second user.”

Dependent claims 53-58, 60-65 and 67-71 are allowed because of their dependency to claims 52, 59 and 66 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677